

111 HR 3564 IH: New Mexico Native American Water Settlements Technical Corrections Act
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3564IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Mr. Ben Ray Luján of New Mexico introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo make technical corrections to certain Native American water rights settlements in the State of New Mexico, and for other purposes.1.Short titleThis Act may be cited as the New Mexico Native American Water Settlements Technical Corrections Act.2.Taos Pueblo Indian water rights(a)Taos Pueblo Water Development FundSection 505(f)(1) of the Taos Pueblo Indian Water Rights Settlement Act (Public Law 111–291; 124 Stat. 3125) is amended by inserting , including reconstruction, replacement, rehabilitation, or repair, after construction.(b)Authorizations, ratifications, confirmations, and conditions precedentSection 509(c) of the Taos Pueblo Indian Water Rights Settlement Act (Public Law 111–291; 124 Stat. 3128) is amended—(1)in paragraph (1)(A), strike , for the period of fiscal years 2011 through 2016,; and(2)in paragraph (2)(A)(i), strike for the period of fiscal years 2011 through 2016.3.Aamodt litigation settlement(a)Aamodt settlement pueblos' fundSection 615(c)(7) of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3146) is amended—(1)in subparagraph (A)(i), by striking section 617(c)(1) and inserting section 617(c)(1)(A); and(2)in subparagraph (B), by striking section 617(c)(1) and inserting section 617(c)(1)(B).(b)FundingSection 617 of the Aamodt Litigation Settlement Act (Public Law 111–291; 124 Stat. 3146) is amended—(1)in subsection (a)(1)(A), by striking for the period of fiscal years 2011 through 2016,; and(2)in subsection (c)(1)(A), by striking for the period of fiscal years 2011 through 2015.4.Navajo water settlement(a)DefinitionsSection 10302 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407 note; Public Law 111–11) is amended—(1)in paragraph (2), by striking Arrellano and inserting Arellano; and(2)in paragraph (27), by striking 75–185 and inserting 75–184.(b)Delivery and use of Navajo-Gallup water supply project waterSection 10603(c)(2)(A) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1385) is amended—(1)in clause (i), by striking Article III(c) and inserting Articles III(c); and(2)in clause (ii)(II), by striking Article III(c) and inserting Articles III(c).(c)Project contractsSection 10604(f)(1) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1391) is amended by inserting Project before water.(d)Authorization of appropriationsSection 10609 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1395) is amended—(1)in paragraphs (1) and (2) of subsection (b), by striking construction or rehabilitation each place it appears and inserting planning, design, construction, rehabilitation,;(2)in subsection (e)(1), by striking 2 percent and inserting 4 percent; and(3)in subsection (f)(1), by striking 4 percent and inserting 2 percent.(e)AgreementSection 10701(e) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1400) is amended in paragraphs (2)(A), (2)(B), and (3)(A) by striking and Contract each place it appears.